DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Wolfe on August 5, 2022 by email. 
The application has been changed as follows:
Claim 5, line 2: “, the control application program, or both” has been deleted.  
Claim 5, line 5: “organized a” has been changed to -organized according to-.  
Claim 11, line 2: “when” has been changed to -when a-.  
Claim 13, line 6: “trade- offs” has been changed to -trade-offs-.  
Claim 20, line 3: “of the” has been changed to -of a-.   
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a system comprising: a system comprising: an automotive battery system, wherein the automotive battery system comprises a battery control system communicatively coupled to a sensor, a design device communicatively coupled to the automotive battery system, wherein the design device comprises a processor programmed to: determine a modeled operational parameter by supplying a calibration current pulse to a battery model corresponding with the battery cell, determine the measured operational parameter by supplying a calibration current pulse to the battery cell, determine a modeled battery state by executing the control application program based on the modeled operational parameter and the measured operational parameter, and adjust model parameters of the battery model, as recited in Claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 8 and 15 include language similar to that of Claim 1 and are allowable for reasons similar at least to those discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833